/1¢\

FILED

0CT 1 5 2013

C|erk. U.S.

UNITED sTATEs DISTRICT coURT coins w¢u»e mstri¢§,m

FOR THE DISTRICT 0F COLUMBIA

ANDRE WILLlAMS,
Plaintiff,
Civil Action No.  

V.

CHARLES SEYMORE,

L/\_/L/&§éS\-J\/

Defendants.

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

The plaintiff alleges that the defendant, who presided over the direct appeal of his
criminal case, failed to appoint counsel to represent him and thus "effectively suspend[ed] the
due process of the appellate proceedings." Compl. at 3-4. He neither challenges his conviction
nor demands monetary damages. Id at 4. Rather, the plaintiff demands injunctii/e relief
directing the defendant to appoint appellate counsel to represent the plaintiff on direct appeal.
Id. This Court cannot grant the relief the plaintiff demands because "a United States District
Court has no authority to review final judgments of a state court in judicial proceedings."
District of Columbz`a Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); see Lightfoot v.
District of Columbia, 448 F.3d 392, 398 (D.C. Cir. 2006); Weekly v. M0rr0w, 204 F.3d 6l3, 615
(5th Cir. 2000). An Order accompanies this Memorandum Opinion.

DATE:  5} 2_0/'?` nit tates District Judge